Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 1 of 10 PageID #: 11076




                        UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



 OPTIMUM IMAGING TECHNOLOGIES LLC,

                   Plaintiff,
                                           C.A. No. 2:19-cv-00246-JRG
       v.
                                           JURY TRIAL DEMANDED
 CANON INC.,
                                           FILED UNDER SEAL
                   Defendant.



           DEFENDANT CANON INC.’S REPLY IN SUPPORT OF ITS
      DAUBERT TO EXCLUDE THE TESTIMONY OF PROF. JEFFREY SEDLIK
         REGARDING COMPARABILITY OF LICENSED TECHNOLOGY
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 2 of 10 PageID #: 11077




                                               TABLE OF CONTENTS

 I.     OIT Admits that Mr. Sedlik is Not Qualified to Evaluate Patents...................................... 1
 II.    Mr. Sedlik is Not a Damages Expert and Should Not be Permitted to Opine as one ......... 3
 III.   Mr. Sedlik’s Opinions on Comparability Do Not Comport with Federal Circuit
        Precedent and its Progeny ................................................................................................... 4




                                                                -i-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 3 of 10 PageID #: 11078




                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)

 Cases

 ActiveVideo Networks, Inc. v. Verizon Commc’ns Inc.,
     694 F.3d 1312 (Fed. Cir. 2012)..................................................................................................5

 Finjan, Inc. v. Secure Computing Corp.,
    626 F.3d 1197 (Fed. Cir. 2010)..................................................................................................4

 Flexuspine, Inc. v. Globus Med., Inc.,
    No. 6:15-cv-201-JRG-KNM, 2016 WL 9276023 (E.D. Tex. July 6, 2016) ..............................5

 Flexuspine, Inc. v. Gobus Med.,
    No. 6:15-cv-201-JRG-KNM, 2016 U.S. Dist. LEXIS 199479 (E.D. Tex. July 6, 2016) ..........5

 Lutron Elecs. Co., Inc. v. Crestron Elecs., Inc.,
    970 F. Supp. 2d 1229 (D. Utah 2013) ........................................................................................4

 M2M Sols. LLC v. Motorola Sols., Inc.,
   No. 12-33-RGA, 2016 WL 767900 (D. Del. Feb. 25, 2016) .................................................3, 4

 Odyssey Wireless, Inc. v. Apple Inc.,
    No. 15-cv-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982 (S.D. Cal. Sep. 14, 2016) .............5

 Virnetx, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014)..................................................................................................4

 Wonderland Nurserygoods Co., Ltd. v. Thorley Indus. LLC,
   No. 2:13-cv-00387, 2015 WL 5021416 (W.D. Pa. Aug. 21, 2015) ...........................................3

 XpertUniverse, Inc. v. Cisco Sys., Inc.,
    No. 09-157-RGA, 2013 WL 865974 (D. Del. Mar. 7, 2013) ....................................................4




                                                                 -ii-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 4 of 10 PageID #: 11079




          Defendant Canon Inc. (“Canon”) replies in support of its Daubert motion (D.I. 145) that

 Mr. Sedlik’s testimony should be stricken for not meeting the Daubert requirements.

 I.       OIT ADMITS THAT MR. SEDLIK IS NOT QUALIFIED TO EVALUATE
          PATENTS

          OIT’s response fails to address most of the issues Canon raises in its opening brief, but

 admits that Mr. Sedlik is not capable of analyzing patents and did not perform the technical

 comparability analysis he offers opinions on. D.I. 172 at 5-6. OIT’s apparent excuse for this

 fatal flaw is its confusing new assertion that Mr. Sedlik is a damages expert who is relying on Dr.

 Brogioli as a technical expert for the comparability analysis. Mr. Sedlik is not a damages expert,

 he is a photographer, but whatever label he is given matters not, as it is irrefutable that in his

 report he is rendering opinions




                                      ). OIT’s opposition brief fails to rebut that:

         Mr. Sedlik is not qualified to offer expert opinions on comparability.

         Mr. Sedlik has no technical expertise relevant to analyzing patents and no ability to

          opine on what patents cover.

         There is no indication that Mr. Sedlik understands, much less applies, the relevant law

          related to comparability.

         There is no indication of what methodology Mr. Sedlik used to evaluate the technology

          and offer his opinions on comparability.

 Because of these critical flaws, his testimony should be excluded under Daubert.




                                                   -1-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 5 of 10 PageID #: 11080




        Contrary to OIT’s assertions, Mr. Sedlik expressly offers opinions throughout his report

 about the comparability of patents

          For example, he asserts that:

        Both the             Patents and the Asserted Patents recite systems that
        ultimately permit photographers to create better images in the first instance. The
                    Patents result in better images by
                                                        and the Asserted Patents result in
        better images by automating the process of correcting certain aberrations that
        often appear in images.

 See D.I. 145 Ex. 1 at 18-19 (emphasis added); see also, id. 11, 13. Nowhere in his report does

 Mr. Sedlik say that he is relying on Dr. Brogioli for all of that analysis1 and he should not be

 allowed to pivot now to offer different opinions, or act as a surrogate to present opinions to the

 jury as allegedly coming from Dr. Brogioli that Dr. Brogioli never offered in his own report.2

        In opposing Canon’s motion, OIT points to Mr. Sedlik’s admissions at his deposition that

 he is incapable of evaluating technical patents and relied entirely on Dr Brogioli for all the

 comparisons of the patented technology for which he offers opinions. D.I. 172 at 6. Far from

 providing support for OIT, those admissions are indisputable evidence that Mr. Sedlik is not

 competent to offer the technical opinions he did. They are not, as OIT would have it, an excuse


 1
   OIT’s opposition brief cites discussions between Dr. Brogioli and Mr. Sedlik that are described
 in Mr. Sedlik’s report to argue that he did disclose that his opinions on technical comparability
 are based on Dr. Brogioli’s analysis. See D.I. 172 at 6-8. But Mr. Sedlik says only that he talked
 to Dr. Brogioli to “confirm [his] understanding of the inventions recited by the Asserted Claims
                                D.I. 145 Ex. 1 at 11. Nowhere does he say that he simply relied on
 Dr. Brogioli for his opinions on comparability as opposed to reaching those opinions on his own.
 2
   It is ironic that OIT bases its opposition on Mr. Sedlik’s supposed reliance on Dr. Brogioli, as
 in the single paragraph that Dr. Brogioli has on the comparability issue in his report, he never
 even identifies the technology to which the               Patents relate, and says only
                      whatever that may mean. D.I. 144 Ex. 1 at ¶ 130. This point is fully
 developed in Canon’s opening brief and reply brief is support of its motion to preclude Dr.
 Brogioli’s testimony. D.I. 144; see also Canon’s Reply in Support of its Daubert Motion to
 exclude the Testimony of Dr. Michael C. Brogioli, Ph.D. Disclosed in his Opening Report, filed
 simultaneously with the present reply.


                                                  -2-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 6 of 10 PageID #: 11081




 for him to retroactively substitute Dr. Brogioli as the originator of all his technical comparison

 opinions in his report. As OIT now has admitted that Mr. Sedlik is not qualified to analyze

 patents (D.I. 172 at 5-6), his testimony should be excluded because he is not qualified to give it.

 M2M Sols. LLC v. Motorola Sols., Inc., No. 12-33-RGA, 2016 WL 767900, *3-4 (D. Del. Feb.

 25, 2016) (excluding expert testimony even though the expert had “considerable experience in

 the industry generally” because he was not qualified to testify to the “advantageous

 characteristics of the patented technology”).

 II.     MR. SEDLIK IS NOT A DAMAGES EXPERT AND SHOULD NOT BE
         PERMITTED TO OPINE AS ONE

         OIT now asserts in its opposition that Mr. Sedlik should be allowed to offer his opinions

 as to the benefits of the           patents and the asserted patents because that comports with

 his role as a damages expert. According to OIT, since Mr. Sedlik is a damages expert, his role is

 “to provide testimony on the benefit or value of [the patented] features in the marketplace.” D.I.

 172 at 5. Throughout its opposition brief, OIT continues to assert that it was proper for Mr.

 Sedlik to rely on Dr. Brogioli for comparability of the technology (something Mr. Sedlik does

 not purport to do in his report), and for him to opine on the benefits of the invention as a

 damages expert. See, e.g., D.I. 172 at n.2 (arguing that “it is exactly the role of the damages

 expert to opine [on] ‘the benefits of the inventions,’ whereas the technical expert opines [on] the

 scope of the ‘technologies that yield [those benefits]”) (emphasis in the original).

         However, in his report, Mr. Sedlik never represents that he is a damages expert. Rather,

 he offers opinions on the technology of the              patents, and how that compares to the

 technology in OIT’s asserted patents. See, e.g., D.I. 145 Ex. 1 at 18. Moreover, Mr. Sedlik is

 not qualified to be a damages expert because he has no training or experience that gives him

 expertise in that area. See, e.g., Wonderland Nurserygoods Co., Ltd. v. Thorley Indus. LLC, No.



                                                  -3-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 7 of 10 PageID #: 11082




 2:13-cv-00387, 2015 WL 5021416, at *14 (W.D. Pa. Aug. 21, 2015) (holding that an expert with

 experience consulting for product design, development, and manufacturing was not qualified to

 render damages opinions because he lacked qualifications that area); XpertUniverse, Inc. v.

 Cisco Sys., Inc., No. 09-157-RGA, 2013 WL 865974, at *3 (D. Del. Mar. 7, 2013) (preventing an

 expert who had computer science and call center expertise from giving conclusions on

 commercial success and industry acceptance because such conclusions exceeded his technical

 expertise and he had no personal experience marketing or selling the accused technology);

 Lutron Elecs. Co., Inc. v. Crestron Elecs., Inc., 970 F. Supp. 2d 1229, 1242 (D. Utah 2013)

 (holding that experts with backgrounds in electrical engineering were not qualified about

 commercial success).

        Therefore, none of these opinions are proper for Mr. Sedlik. He indisputably (and

 admittedly) has no expertise in evaluating technical patents. Nor is he qualified to be a damages

 expert and allowing him to testify as to any of these opinions as OIT now urges would be

 improper for that additional reason.

 III.   MR. SEDLIK’S OPINIONS ON COMPARABILITY DO NOT COMPORT WITH
        FEDERAL CIRCUIT PRECEDENT AND ITS PROGENY

        Mr. Sedlik’s opinion that the             patents are comparable to the asserted patents

 based on comparing the purported benefits of each is not a proper way to assess comparability.

 M2M, 2016 WL 767900, at *4. None of the cases OIT cites hold otherwise. In Virnetx, Inc. v.

 Cisco Systems, Inc., 767 F.3d 1308, 1330 (Fed. Cir. 2014), of the six comparable licenses, four

 of them “relate[d] to the actual patents-in-suit, while the others were drawn to related

 technology” that led to the patents. Id. (emphasis added). In Finjan, Inc. v. Secure Computing

 Corp., 626 F.3d 1197, 1210-12 (Fed. Cir. 2010), the challenge raised was after the jury had

 already heard the evidence concerning the licenses so there was no Daubert challenge, but rather



                                                 -4-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 8 of 10 PageID #: 11083




 a challenge that related to the sufficiency of the record for the jury. In ActiveVideo Networks,

 Inc. v. Verizon Commcations Inc., 694 F.3d 1312, 1332-33 (Fed. Cir. 2012), the court excluded a

 license that was four years removed from the hypothetical negotiation date and there was no

 challenge to the admissibility of the other license. In Odyssey Wireless, Inc. v. Apple Inc., No.

 15-cv-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982, at *13-16 (S.D. Cal. Sep. 14, 2016), there

 was no challenge to the technical expert’s comparability analysis that was being relied on by the

 damages expert.

        Finally, OIT’s attempt distinguish Flexuspine falls short. D.I. 172 at 8-9. Mr. Sedlik’s

 generalizations about how the asserted patents and the              patents allow photographers to

 capture better images and therefore are comparable is exactly the kind of abstraction that

 Flexuspine precluded. To begin with, the Flexuspine case that OIT cites is not the one that

 Canon cited, and does not deal with the preclusion of Dr. Becker’s testimony on comparability.

 Compare Flexuspine, Inc. v. Globus Med., Inc., No. 6:15-cv-201-JRG-KNM, 2016 WL 9276023,

 at *5 (E.D. Tex. July 6, 2016) (cited by Canon in its opening brief at 8) with Flexuspine, Inc. v.

 Gobus Med., No. 6:15-cv-201-JRG-KNM, 2016 U.S. Dist. LEXIS 199479 (E.D. Tex. July 6,

 2016) (cited by OIT in its opposition brief at 8-9). Moreover, in the Flexuspine opinion that

 Canon does cite, this Court found that Dr. Becker’s (OIT’s damages expert in this case) opinion

 should be precluded based on his field of use abstraction. In Flexuspine Dr. Becker opined that

 the technology that covered spine implants is comparable without regard to how the spine

 implants function. Flexuspine, 2016 WL 9276023, at *5. Similarly, here Mr. Sedlik’s opinion,

 that the patents generally improve image quality in cameras, is equally abstract and without

 regard to the specific methodology used to achieve that improvement. D.I. 145 Ex. 1 at 18-19.

 Flexuspine would preclude Mr. Sedlik’s abstract comparability conclusions even if he were

 qualitied to give them (which he demonstrably is not).

                                                 -5-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 9 of 10 PageID #: 11084




 Date: November 23, 2020                      By: /s/ Michael P. Sandonato (by perm. Andrea Fair)
                                              Michael P. Sandonato
                                              Peter D. Shapiro
                                              Daniel A. Apgar
                                              VENABLE LLP
                                              1290 Avenue of the Americas
                                              New York, NY 10104
                                              (212) 218-2100 (telephone)
                                              (212) 218-2200 (facsimile)
                                              MSandonato@Venable.com
                                              PShapiro@Venable.com
                                              DApgar@Venable.com

                                              Wesley Hill (Texas Bar. No. 24032294)
                                              Andrea L. Fair (Texas Bar. No. 24078488)
                                              Ward, Smith & Hill, PLLC
                                              1507 Bill Owens Parkway
                                              Longview, Texas 75604
                                              (903) 757-6400 (main line)
                                              (903) 757-2323 (facsimile)
                                              wh@wsfirm.com
                                              andrea@wsfirm.com

                                              Counsel for Defendant Canon Inc.



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that, on November 23, 2020, I electronically submitted the

 foregoing document with the clerk of court for the U.S. District Court, Eastern District of Texas,

 using the electronic case filing system of the court. I hereby certify that all counsel of record who

 have consented to electronic service are being served with a copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3).



                                                               /s/ Andrea Fair




                                                  -6-
Case 2:19-cv-00246-JRG Document 230 Filed 12/01/20 Page 10 of 10 PageID #: 11085




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        This is to certify that the above document should be filed under seal because it contains

 material designated by the parties as confidential pursuant to the Protective Order entered in this

 case (Dkt. 42).

                                                             /s/ Andrea Fair




                                                 -7-
